lion.Joe Resweber                    Opinion 130.M-510
County Attorney
Harris County Courthouse             Re:   Authority of Harris County
Hous ton, Texas                            Hospital District to exe-
                                           cute a lease contract
Dear   Sir:                                obligating future revenues.
          In your request for an opinion you state the
following:
            “The Harris County Hospital District was
       created under the provisions of Article 4494n.
       Vernon's Civil Statutes. Attorney General's
       Opinion No. M-223 (1968). The administrator of
       such District has requested an opinion regard-
       ing the legality of entering a leasing contract
       for a complete X-Ray equipment system for the
       District's hospitals.
            "Among the terms set out in the attached,
       lease conditions accompanying the opinion
       request was the following provision:
                   'LZASE PERIOD: The initial lease
              contract period shall be 60 months,
              with option to renew for '2amw....'
              "It is contemplated that the contract rental
       will be paid either monthly or yearly. The
       fiscal   or budget year of the Hospital District
       runs from April 1 to March 31 each year. Thus
       the contract in question, having a contract
       period of five years, would naturally require
       the Board of Managers of the Rospital
       District to obligate revenues of the District
       beyond those-for the current fiscal   or
       budget year.




                            -2443-
.
    iron.Joe Resweber, Page 2 (M-510)

              "The question which we present, therefore,
         for your consideration and answer, is:
                   Way the Board of Managers of
              the Harris County Hospital District
              legally enter into a lease contract
              for an X-Ray Zquipment system for a
              period of five years and thereby
              obligate future revenues of the ~iospi-
              tal District, i.e., revenues beyond
              those for the current   fiscal or budget
              vear?”

              The llarrisCounty hospital District was created under
    the provisions of Article  4494n, Vernon's Civil Statutes. In
    Section 5b(a) of the statute, the Board of Managers of the
    hospital District, with the approval of the Commissioners' Court,
    is given the power to lease equipment and all other faciliticc
    and services the Hospital District may require.
                Article IX, Section 4, ConstituMon of Texas, which
    authorizes the creation of County Hospital Districts, expressly
    provides that the obligations of such districts ,shallnever
    become a charge against the state of Texas and, therefore.
    the provisions of Section 49 of Article III, Constitution of Texas,
    regarding the debts of the State are not applicable. Further-
    more, the provisions of Section 7 of Article XI of the Consti-
    tution relative to the debt of cities and counties do
    not apply,   since a County Hospital District is a political sub-
    Aidsion    of the State which is a different aovernmental bodv
    from that   of a city or county. Bexar  CountjrHospital DIE&=.
    Cc;1;4z,n ~~~,~~1~8~d(~~650:Tex.Sup.1959). Attorney General
                                  In your memkandum brief you state
    that in the lease contract the Hospital District will-include
    a provision that such lease agreement is made contingent upon
    the availability of funds to be appropriated by the Board of
    Hanagers each fiscal or budget year of the contract period.
    In view of the foregoing, it is our opinion that the hospital
    District may legally enter into such five year contract.
                               SUN  MARY
                              -------
                     ,.
              The Board of Managers of Harris County llospitaj
         District may legally enter into a lease contract for
         an X-Ray equipment system for a period of five years




                            -244   4-
Hon. Joe Resweber, Page 3 (M-510)
     if such lease agreement ia made contingent upon
     the availability of funds to be appropriated by
     the Board of Managers each fiscal or budget year
     of such five year period.




                                        General of Texas
Prepared by Jack Sparks
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Xelton, Vice Chairman

Gordon Cass
Alan Minter
Kenneth L. Nordquirt
Linward Shivers
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant




                         -2445-